COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

              ORDER ON MOTION FOR EN BANC RECONSIDERATION

Cause number and style:         01–13–00240–CV; In re Milton

Date motion filed:              January 3, 2014

Party filing motion:            Nicolette Milton


      It is ordered that the motion for en banc reconsideration is denied.



Judge’s signature: /s/ Jane Bland
                    Acting for the Court

Justice Keyes would grant the motion.

En banc consideration before Chief Justice Radack and Justices Jennings, Keyes,
Higley, Bland, Massengale, Huddle and Brown. Justice Sharp not participating.


Date: January 27, 2014